 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of the
27th day of July, 2014, by and between JGWPT Holdings Inc., a Delaware
corporation (the "Company"), and Stewart A. Stockdale (the "Executive").
 
WHEREAS, the Company desires that the Executive serve as Chief Executive Officer
of the Company and a member of the Board of Directors (the “Company Board”) of
the Company, and the Executive desires to hold such positions under the terms
and conditions of this Agreement; and
 
WHEREAS, the Company Board has approved and authorized the Company to enter into
this Agreement with the Executive.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and intending to be legally bound hereby, the parties agree as
follows:
 
1.         Employment.  The Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, upon the terms and subject
to the conditions set forth herein.
 
2.         Term.  Subject to earlier termination pursuant to Section 10 hereof,
the term of employment by the Company of the Executive pursuant to this
Agreement (as the same may be extended or earlier terminated, the "Term") shall
commence and become effective as of July 27, 2014 (the "Effective Date"), and
terminate on the second (2nd) anniversary of the Effective Date, if not earlier
terminated pursuant to the terms of this Agreement; provided, however, that on
the second anniversary of the Effective Date and on each subsequent anniversary
thereof, the Term shall automatically be extended for one (1) additional year
unless, not later than ninety (90) days prior to such anniversary date, either
party hereto shall have notified the other party hereto in writing that such
extension shall not take effect (such notification, a “Non-Renewal Notice”).
 
3.         Position.  During the Term, the Executive shall serve as the Chief
Executive Officer of the Company, and perform such other duties as the Company
Board shall determine.
 
4.         Duties.  During the Term, the Executive shall devote his full time
and attention during normal business hours to the business and affairs of the
Company, except during vacations or for illness or incapacity in accordance with
Section 7 hereof.
 
 
 

--------------------------------------------------------------------------------

 

5.         Salary and Bonus.
 
(a)         During the Term, the Company shall pay to the Executive a base
salary at the rate of $700,000 per year (as the same may be increased, the "Base
Salary"), payable to the Executive in substantially equal installments in
accordance with the Company's normal payroll practices.
 
(b)         In addition to the Base Salary, during the Term, the Executive shall
be eligible to receive an annual target bonus of 100% (with a maximum payout of
200%) of the Executive's applicable Base Salary for such year.  The annual bonus
shall be paid by the Company pursuant to the terms of the Company's Executive
Bonus Plan, as the same may be amended from time to time.  Payment of the annual
performance bonus will be dependent on the Executive having met the performance
objectives established by the Company Board.  For the avoidance of doubt, the
Executive shall be entitled to receive his bonus if and only if the Company
meets the requirements of the Company’s bonus program for the applicable fiscal
year.
 
6.         Equity Compensation.  As soon as practicable after the Effective
Date, the Executive shall be entitled to receive a one-time grant under the
JGWPT Holdings, Inc. 2013 Omnibus Incentive Plan (the "Plan") of Options to
purchase 900,000 shares of the Class A common stock of the Company, par value
$0.00001 per share (the "Company Common Stock"), at a per share exercise price
equal to the fair market value of a share of Company Common Stock on the date of
grant (as determined pursuant to the Plan), which grant will vest in equal
annual installments on each of the first five (5) anniversaries of the date of
grant; provided that all unvested Options that are outstanding immediately prior
to a Change in Control shall vest as of the Change in Control.  Capitalized
terms used and not otherwise defined in this Section 6 shall have the respective
meanings ascribed to such terms in the Plan.  The grant provided for herein will
be documented in an award agreement to be entered into between the Company and
Executive and, in the event of any inconsistency between such award agreement
and the terms set forth herein, such award agreement shall govern and control.
 
7.         Vacation, Holidays and Sick Leave.  During the Term, the Executive
shall be entitled to paid vacation, paid holidays and sick leave in accordance
with the Company's standard policies for its senior executive officers, which
policies shall provide the Executive with benefits no less favorable than those
provided to any other senior executive officer of the Company.
 
8.         Business Expenses.  The Executive shall be reimbursed for all
reasonable and necessary business expenses incurred by him in connection with
his
 
 
2

--------------------------------------------------------------------------------

 

employment, including, without limitation, expenses for travel and entertainment
incurred in conducting or promoting business for the Company upon timely
submission by the Executive of receipts and other documentation as required by
the Internal Revenue Code of 1986, as amended (the "Code"), and in accordance
with the Company's normal expense reimbursement policies.  Notwithstanding
anything herein to the contrary, to the extent required by Section 409A of the
Code, as amended and the rules and regulations thereunder ("Section 409A"):  (1)
the amount of expenses eligible for reimbursement or in-kind benefits provided
under this Agreement during a calendar year will not affect the expenses
eligible for reimbursement or in-kind benefits provided in any other calendar
year, and (2) the right to reimbursement or in-kind benefits provided under this
Agreement shall not be subject to liquidation or exchange for another benefit.
 
9.         Health and Welfare Benefits.  In lieu of the fringe benefits afforded
to other members of the Company's senior management, the Executive shall be
entitled to reimbursement of the following costs actually incurred by Executive
(not to exceed $8,000 per month in the aggregate):  (i) reasonable monthly rent
paid by the Executive (including utilities and other reasonable expenses of
maintaining) for a suitable apartment in the vicinity of the Company's
headquarters, (ii) reasonable monthly lease payments for a non-luxury automobile
and (iii) the monthly cost of Amtrak service between Pennsylvania and the
Executive's residence.  The Executive and his eligible family members shall be
eligible to participate in health and dental benefits and insurance programs,
short- and long- term disability benefits and other insurance programs, and
retirement benefits, all as available to senior management of the Company
generally.
 
10.       Termination of Agreement.  The employment by the Company of the
Executive pursuant to this Agreement shall not be terminated prior to the end of
the Term, except as set forth in this Section 10.
 
(a)         By Mutual Consent.  The employment by the Company of the Executive
pursuant to this Agreement may be terminated at any time by the mutual written
agreement of the Company and the Executive.
 
(b)         Death.  The employment by the Company of the Executive pursuant to
this Agreement shall be terminated upon the death of the Executive, in which
event the Executive's spouse or heirs shall receive (i) the Executive's Base
Salary and benefits to be paid or provided to the Executive under this Agreement
through the Date of Termination, (ii) the Executive's Base Salary and health and
welfare benefits pursuant to Section 9 hereof to be paid or provided to the
Executive under this Agreement for twelve (12) months following the Date of
Termination and (iii) a payment equal to the pro-rated bonus for the year in
which
 
 
3

--------------------------------------------------------------------------------

 

the Date of Termination occurs, which bonus shall be based on actual performance
and shall be paid when, as and if bonuses are paid to other senior executives of
the Company with respect to such year.
 
(c)         Disability.  The employment by the Company of the Executive pursuant
to this Agreement may be terminated by the Company by written notice to the
Executive ("Notice of Termination") at the option of the Company in the event
that the Executive becomes unable to perform his normal duties by reason of
physical or mental illness or accident for a period of sixty (60) consecutive
Business Days or for more than ninety (90) Business Days in any twelve (12)
month period.  In the event the employment by the Company of the Executive is
terminated pursuant to this Section 10(c), the Executive shall as of such date
resign from all of his positions, duties and authorities hereunder, the
Executive shall be entitled to receive all Base Salary and benefits to be paid
or provided to the Executive under this Agreement through the Date of
Termination and the Executive shall receive the Base Salary and health and
welfare benefits pursuant to Section 9 hereof to be paid or provided to the
Executive under this Agreement for twelve (12) months following the Date of
Termination; provided, however, that amounts payable to the Executive under this
Section 10(c) shall be reduced by the proceeds of any short- and/or long-term
disability payments under the Company plans referred to in Section 9 hereof to
which the Executive may be entitled during such period.
 
(d)         By the Company for Cause.  The employment of the Executive pursuant
to this Agreement may be terminated by the Company for Cause by delivery of a
Notice of Termination to the Executive.  In the event the employment by the
Company of the Executive is terminated pursuant to this Section 10(d), the
Executive shall be entitled to receive all Base Salary and benefits to be paid
or provided to the Executive under this Agreement through the Date of
Termination and no more.
 
(e)         By the Company Without Cause.  The employment by the Company of the
Executive pursuant to this Agreement may be terminated by the Company at any
time without Cause by delivery of a Notice of Termination to the Executive.  In
the event the employment by the Company of the Executive is terminated pursuant
to this Section 10(e), the Executive shall be entitled to receive (i) all Base
Salary and benefits to be paid or provided to the Executive under this Agreement
through the Date of Termination, (ii) the Base Salary and health and welfare
benefits pursuant to Section 9 hereof to be paid or provided to the Executive
under this Agreement for twenty-four (24) months following the Date of
Termination and (iii) a payment equal to the pro-rated bonus for the year in
which the Date of Termination occurs, which bonus shall be paid when, as and if
bonuses are paid to other senior executives of the Company with respect to such
year.  For
 
 
4

--------------------------------------------------------------------------------

 

the avoidance of doubt, if the Company terminates the Executive’s employment by
providing the Executive with a Non-Renewal Notice, such termination shall be
deemed to be a termination without Cause pursuant to this Section 10(e).
 
(f)         By the Executive Without Good Reason.  The employment of the
Executive by the Company pursuant to this Agreement may be terminated without
Good Reason by the Executive at any time by delivery to the Company of written
notice of resignation ("Notice of Resignation").  In the event the employment by
the Company of the Executive is terminated pursuant to this Section 10(f), the
Executive shall be entitled to receive all Base Salary and benefits to be paid
or provided to the Executive under this Agreement through the Date of
Termination and no more.
 
(g)         By the Executive for Good Reason.  The employment of the Executive
by the Company pursuant to this Agreement may be terminated by the Executive at
any time for Good Reason by delivery to the Company of a Notice of
Resignation.  In the event the employment by the Company of the Executive is
terminated pursuant to this Section 10(g), the Executive shall be entitled to
receive the same Base Salary, pro-rated bonus, and health and welfare benefits
payable or to be provided to the Executive as if the Executive were terminated
by the Company without Cause pursuant to Section 10(e) of this Agreement.
 
(h)         Date of Termination.  During the Term, the Executive's Date of
Termination shall be: (i) if the parties hereto mutually agree to terminate this
Agreement pursuant to Section 10(a) hereof, the date designated by the parties
in such agreement; (ii) if the Executive's employment by the Company is
terminated pursuant to Section 10(b), the date of the Executive's death;
(iii) if the Executive's employment by the Company is terminated pursuant to
Section 10(c), the last day of the applicable sixty (60) Business Day or ninety
(90) Business Day period referred to in Section 10(c); (iv) if the Executive's
employment by the Company is terminated pursuant to Section 10(d), the date on
which a Notice of Termination is given; or (v) if the Executive's employment by
the Company is terminated pursuant to Section 10(e), 10(f) or 10(g), the date
that is sixty (60) days following the date the Notice of Termination or Notice
of Resignation, as the case may be, is given (provided, that the Company, in its
sole discretion, may waive all or any part of such sixty (60) day period).
 
(i)         Conditions to Payment.  All payments and benefits due to the
Executive under this Section 10 (other than accrued amounts payable through the
Date of Termination) are subject to, and contingent upon, the execution and
delivery by the Executive (or his beneficiary or estate) of a release of claims
against the Company and its affiliates substantially in the form attached hereto
as Exhibit A,
 
 
5

--------------------------------------------------------------------------------

 

with such changes therein or modifications thereto as the Company may reasonably
request at or prior to the Date of Termination, and such release becoming
irrevocable within the applicable time period set forth therein; provided that
if the period for executing and not withdrawing such release as set forth
therein begins in one taxable year and ends in a second taxable year, the
payments and benefits will be provided or commence being provided, if at all, in
the second taxable year. The payments due to the Executive under this Section 10
shall be in lieu of any other severance benefits otherwise payable to the
Executive under any severance plan of the Company or its affiliates and shall be
made in accordance with the Company's normal practices and policies.  All
payments of Base Salary made to the Executive in accordance with this Section 10
shall be paid by the Company in equal monthly installments.
 
(j)         Section 409A.  Notwithstanding anything in this Agreement to the
contrary, the receipt of any benefits under this Agreement as a result of a
termination of employment shall be subject to satisfaction of the condition
precedent that Executive undergo a “separation from service” within the meaning
of Treas. Reg. § 1.409A-1(h) or any successor thereto.  Further notwithstanding
the foregoing, if any amount to be paid to Executive pursuant to this Section 10
is subject to Section 409A, and if the Executive is a “Specified Employee” (as
defined under Section 409A) as of the date of Executive’s termination of
employment hereunder, then the payment of benefits, if any, scheduled to be paid
by the Company to Executive hereunder during the first six (6) month period
following the date of a termination of employment hereunder shall not be paid
until the date which is the first Business Day following the six-month
anniversary of Executive’s termination of employment for any reason other than
death, provided, however, that any payments made pursuant to this Section 10, to
the extent of payments made from the date of termination through March 15th of
the calendar year following such date, are intended to constitute separate
payments for purposes of Treas. Reg. §1.409A-2(b)(2) and thus payable pursuant
to the “short-term deferral” rule set forth in Treas. Reg. §1.409A-1(b)(4); to
the extent such payments are made following said March 15th, they are intended
to constitute separate payments for purposes of Treas. Reg. §1.409A-2(b)(2) made
upon an involuntary termination from service and payable pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision.
 
11.       Representations.
 
(a)         The Company represents and warrants that this Agreement has been
authorized by all necessary action of the Company, corporate or otherwise, and
is a valid and binding agreement of the Company enforceable against the Company
in accordance with its terms.
 
 
6

--------------------------------------------------------------------------------

 

(b)         The Executive represents and warrants that he is not a party to any
agreement or instrument which would prevent him from entering into or performing
his duties in any way under this Agreement and that this Agreement is a valid
and binding agreement of the Executive enforceable against the Executive in
accordance with its terms.
 
12.       Successors.  This Agreement is a personal contract and the rights and
interests of the Executive hereunder may not be sold, transferred, assigned,
pledged, encumbered, or hypothecated by him, except as otherwise expressly
permitted by the provisions of this Agreement.  This Agreement shall inure to
the benefit of and be enforceable by the Executive and his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive should die while any amount would still
be payable to him hereunder had the Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to his devisee, legatee or other designee or, if there
is no such designee, to his estate.
 
13.       Non-Competition and Non-Solicitation Covenants.
 
(a)         The Executive will not, (i) during the Term of the employment and
(ii) for a period of one (1) year following the Date of Termination (such
period, the "Restricted Period") do any of the following directly or indirectly
within the continental United States, without the prior written consent of the
Company:
 
(1)          engage or participate in any business activity competitive with the
business of the Company or its subsidiaries or affiliates;
 
(2)          become interested in (as owner, stockholder, lender, partner,
member, coventurer, director, officer, employee, agent, consultant or otherwise)
any person, firm, corporation, association or other entity engaged in any
business that is competitive with the business of the Company or its
subsidiaries or controlled affiliates.  Notwithstanding the foregoing, nothing
herein shall prevent the purchase or ownership by the Executive of less than
five percent (5%) of the outstanding equity securities of any class of
securities of a company that is registered under Section 12 of the Securities
Exchange Act of 1934, as amended;
 
 
7

--------------------------------------------------------------------------------

 

(3)          except for the furtherance of the interests of the Company or its
subsidiaries during the Term, solicit or call on, either directly or indirectly,
in connection with any business which is competitive with the business of the
Company or its subsidiaries, any (i) customer or prospective customer with whom
the Company or its subsidiaries shall have dealt during the twelve (12) months
prior to termination or (ii) supplier or prospective supplier with whom the
Company or its subsidiaries shall have dealt with during the twelve (12) months
prior to termination;
 
(4)          except for the furtherance of the interests of the Company or its
subsidiaries during the Term, influence or attempt to influence any vendor,
customer or prospective customer of the Company or its subsidiaries to terminate
or modify any written or oral agreement or course of dealing with the Company or
its subsidiaries; or
 
(5)          except for the furtherance of the interests of the Company or its
subsidiaries during the Term, influence or attempt to influence any person to
either (i) terminate or modify employment, consulting, agency or other
arrangements with the Company or its subsidiaries or (ii) employ or retain, or
arrange to have any other person or entity employ or retain, any person who has
been employed or retained by the Company or its subsidiaries as an employee,
consultant or agent of the Company or its subsidiaries in the business at any
time during the six (6) month period immediately preceding the Date of
Termination.
 
(b)         The Executive acknowledges and agrees that the restrictions
contained in the foregoing covenants are necessary to protect legitimate
interests of the Company and acknowledges that remedies for damages in the event
of their violation or potential violation would be inadequate.  Accordingly, the
Executive agrees that the Company will be entitled to injunctive relief in the
event of any violation by him or her of any provisions of this Section 13.  Such
right to an injunction will be in addition to, and not in limitation of, any
other rights or remedies that the Company may have. The period of time during
which the provisions of this Section 13 will be in effect shall be extended by
the length of time during which the Executive is in breach of the terms hereof
as determined by any court of competent jurisdiction where the injunctive relief
is sought.
 
(c)         If any provision of this Section 13 shall be deemed invalid or
unenforceable, either in whole or in part, this Agreement shall be deemed
 
 
8

--------------------------------------------------------------------------------

 

amended to delete or modify, as necessary, the offending provision and to reform
the terms thereof in order to render it valid and enforceable.


14.       Nondisclosure.  The Executive agrees not to use or disclose at any
time, except with the prior written consent of the Company, any proprietary,
trade secret or confidential information relating to the business of the Company
or its subsidiaries, including, without limitation, information relating to
formulas, designs, processes, suppliers, machines, compositions, improvements,
inventions, operations, manufacturing, processing, marketing, distributing,
selling, cost and pricing data, master files or customer lists utilized by the
Company or its subsidiaries and all other similar information material to the
conduct of the business of the Company or any of its subsidiaries, which is not
presently generally known to the public and which is or was obtained or acquired
by the Executive while an employee of the Company or its subsidiaries; provided,
however, that this provision shall not preclude the Executive from (i) the use
or disclosure of such information which presently is known generally to the
public or which subsequently comes into the public domain, other than by way of
disclosure in violation of this Agreement or in any other unauthorized fashion,
or (ii) disclosure of such information required by law or court order, provided
that prior to such disclosure required by law or court order the Executive will
give the Company three (3) Business Days' written notice (or, if disclosure is
required to be made in less than three (3) Business Days, then such notice shall
be given as promptly as practicable after determination that disclosure may be
required) of the nature of the law or order requiring disclosure and the
disclosure to be made in accordance therewith.
 
15.       Inventions.  The Executive hereby sells, transfers and assigns to the
Company all of the entire right, title and interest of the Executive in and to
all inventions, ideas, disclosures and improvements, whether patented or
unpatented, and copyrightable material, made or conceived by the Executive,
solely or jointly, during his employment by the Company which directly relate to
methods, apparatus, designs, products, processes or devices, sold, leased, used
or under development by the Company, or which otherwise directly relate or
pertain to the business, functions or operations of the Company or which arise
from the efforts of the Executive during the course of his employment with the
Company (the “Inventions”).  The Executive shall communicate promptly and
disclose to the Company, in such form as the Company requests, all information,
details and data pertaining to the Inventions.  The Executive shall execute and
deliver to the Company such formal transfers and assignments and such other
papers and documents as may be necessary or required of the Executive to permit
the Company or any person or entity designated by the Company to file and
prosecute the patent applications and, as to copyrightable material, to obtain
copyright thereof.  Any Invention relating to the business of the Company and
disclosed or utilized by the Executive within one (1) year following
 
 
9

--------------------------------------------------------------------------------

 

the Date of Termination shall be deemed to fall within the provisions of this
paragraph.


16.       Acknowledgment.  The Executive agrees that the restrictions contained
in Sections 13, 14 and 15 hereof are a material inducement to the willingness
the Company to enter into this Agreement and are an essential element of the
compensation the Executive is granted hereunder and, but for the Executive's
agreement to comply with such restrictions, the Company would not have entered
into this Agreement.
 
17.       Entire Agreement.  This Agreement contains all the understandings
between the parties hereto pertaining to the matters referred to herein, and
supersedes any other undertakings and agreements, whether oral or in writing,
previously entered into by them with respect thereto.  The Executive represents
that, in executing this Agreement, he does not rely and has not relied upon any
representation or statement made by the Company not set forth herein with regard
to the subject matter or effect of this Agreement or otherwise.
 
18.       Amendment or Modification; Waiver.  No provision of this Agreement may
be amended or waived unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company.  No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same time, any prior time or any subsequent time.
 
19.       Notices.  Any notice provided hereunder must be in writing and mailed
or delivered either (i) to the Company at the physical address or email address
listed below or (ii) to the Executive at the Executive’s physical address on
file with the Company or to the Executive’s company email address, if
applicable.  Any such notice shall be deemed effective (1) upon delivery if
delivered in person, (2) on the next business day if transmitted by national
overnight courier (such as FedEx or UPS) or via email and (3) on the fourth
business day following mailing by first class mail.
 
To the Executive at:


The address or other applicable contact information contained in the Company’s
personnel records

 
10

--------------------------------------------------------------------------------

 

with a copy to:


Stevens & Lee
1818 Market Street, 29th Floor
Philadelphia, PA 19103
Attention: Kenneth D. Kleinman, Esq.
Fax:  (610) 371-7975
Email: kdk@stevenslee.com


To the Company at:


JGWPT Holdings Inc.
201 King of Prussia Road, Suite 501
Radnor, Pennsylvania 19087-5148

Attention: Stephen Kirkwood, Esq.   General Counsel

Email: skirkwood@jgwpt.com


with a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
P.O. Box 636
Wilmington, Delaware  19899-0636

Attention: Robert B. Pincus, Esq.   Steven J. Daniels, Esq.

Fax:  (302) 651-3001

Email: Bob.Pincus@skadden.com   Steven.Daniels@skadden.com

 
Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.
 
20.       Severability.  If any provision or clause of this Agreement or the
application of any such provision or clause to any party or circumstances shall
be determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision or clause to such person or circumstances other than those to
which it is so determined to be invalid and unenforceable, shall not be affected
thereby, and each provision or clause hereof shall be validated and shall be
enforced to the fullest extent permitted by law.
 
 
11

--------------------------------------------------------------------------------

 

21.       Survivorship.  The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.
 
22.       Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of law principles.
 
23.       Headings.  All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
 
24.       Withholding.  All payments to the Executive under this Agreement shall
be reduced by all applicable withholding required by federal, state or local
law.
 
25.       Definitions.
 
(a)         "Business Day" means any day that banks are opened for business in
the State of Delaware, other than a Saturday or Sunday.
 
(b)         "Cause" means the determination, in good faith, by the Company
Board, after written notice to the Executive and, if capable of being cured, a
reasonable opportunity to cure, that one or more of the following events has
occurred: (i) the willful failure of the Executive to perform his material
duties with the Company, which duties are commensurate with those of the
position for which the Executive is then employed; (ii) any failure to follow
the express instructions of the Company Board; (iii) any material violation of
the policies of the Company as set forth in a written code of conduct or similar
document; (iv) any act of gross negligence, fraud or willful misconduct by the
Executive materially injuring the interest, business or reputation of the
Company, or any of its parents, subsidiaries or affiliates; (v) the Executive's
commission of any felony or any crime involving moral turpitude; (vi) any
misappropriation or embezzlement of the property of the Company, or any of its
parents, subsidiaries or affiliates; or (vii) any material breach by the
Executive of this Agreement, including, without limitation, a material breach of
Sections 13, 14 and 15 hereof.
 
(c)         "Good Reason" means the occurrence of any of following events or
conditions during the Term unless Executive has expressly consented in writing
thereto or unless the event is remedied by the Company or its successor promptly
after receipt of notice thereof given by the Executive: (i) removal
 
 
12

--------------------------------------------------------------------------------

 

of Executive from Executive’s position as Chief Executive Officer; (ii) material
reduction of Executive’s duties or responsibilities or the assignment to
Executive of duties materially inconsistent with the position of Chief Executive
Officer, including requiring the Executive to report to anyone other than the
Company Board or any committee thereof; (iii) a material reduction of
Executive’s Base Salary as then in effect; (iv) the Company requiring the
Executive to be based at a location more than forty (40) miles from the existing
location; or (v) any material breach of this Agreement by the Company; in all
cases after notice from Executive to the Company within thirty (30) days after
the initial existence of any such condition that the condition constitutes Good
Reason and the failure of the Company to cure such situation within thirty (30)
days after said notice.


 
[SIGNATURE PAGE FOLLOWS]
 

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first above written.
 

 
JGWPT HOLDINGS INC.
             
By:  
/s/ Stephen Kirkwood    
Name: Stephen Kirkwood
   
Title: Executive Vice President and General Counsel
                   
EXECUTIVE
         
/s/ Stewart A. Stockdale
 
Stewart A. Stockdale




 
14

--------------------------------------------------------------------------------

 

EXHIBIT A
RELEASE
 
This RELEASE (this "Release") is made and entered into by Stewart Stockdale (the
"Executive") as of the [__] day of [_____], 201[_].  Reference is made to that
certain Employment Agreement, dated as of July 27, 2014 (the "Employment
Agreement"), by and between JGWPT Holdings Inc., a Delaware corporation (the
"Company"), and the Executive.  In consideration of the mutual covenants and
agreements set forth in the Employment Agreement, and in consideration of the
payments to be made by the Company to the Executive pursuant to Section 10[_]
thereof, on behalf of himself and his assigns, heirs, beneficiaries, creditors,
representatives, agents and affiliates (collectively, the "Releasing Parties"),
the Executive hereby fully, finally and irrevocably releases, acquits and
forever discharges the Company, its affiliates and each of their current or
former officers, managers, members, trustees, representatives, employees,
principals, agents, affiliates, parents, subsidiaries, joint ventures,
predecessors, successors, assigns, beneficiaries, heirs, executors, personal or
legal representatives, insurers and attorneys (collectively, the "Released
Parties") from any and all commitments, actions, debts, claims, counterclaims,
suits, causes of action, damages, demands, liabilities, obligations, costs,
expenses, proceedings, covenants, judgments, accounts, and compensation of every
kind and nature whatsoever, past, present, or future, at law or in equity,
whether known or unknown, contingent or otherwise, which such Releasing Parties,
or any of them, had, has, or may have had at any time in the past until and
including the date of this Release against the Released Parties, or any of them,
including, without limitation, which relate to or arise out of (i) the
Employment Agreement, (ii) the Executive's or such Releasing Party’s prior
relationship with the Company and its affiliates or the termination of such
relationship, and (iii) any federal, state and/or local labor, employment,
whistleblower and/or anti-discrimination laws including, without limitation, the
Age Discrimination in Employment Act (the "ADEA"), the Older Workers Benefit
Protection Act (the "OWBPA"), the Worker Adjustment and Retraining Notification
Act, the Employee Retirement Income Security Act, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, the Family and
Medical Leave Act, the Civil Rights Act of 1991, the Fair Labor Standards Act,
the Equal Pay Act, the Immigration and Reform Control Act, Executive Order
11246, the Pennsylvania Human Relations Act, any Pennsylvania discrimination
law, any Pennsylvania whistleblower protection law, all as amended; provided,
however, that the foregoing release shall not affect (y) the Executive's rights
under that certain Indemnification Agreement, dated as of July 27, 2014 between
the Executive and the Company or (z) any rights the Executive may have to file a
charge of discrimination with a federal or state administrative agency;
provided, however, that the Executive acknowledges
 
 
 

--------------------------------------------------------------------------------

 

and agrees that, the Executive is not entitled to any personal recovery in any
such agency proceedings.
 
The Executive understands and agrees that he is waiving rights under the ADEA
and the OWBPA and, in accordance with those statutes, has been informed and
understands and agrees that: (i) he has been advised of his right to consult
with an attorney prior to executing this Release, (ii) he fully understands all
of the provisions of this Release, (iii) he is entering into this Release
knowingly, freely and voluntarily in exchange for good and valuable
consideration, and (iv) he has the full power, capacity and authority to enter
into this Release.  The Executive acknowledges that he has been given at least
twenty-one (21) calendar days to consider the terms of this Release.  The
Executive will have seven (7) calendar days from the date on which he signs this
Agreement to revoke his consent to the terms of this Release.  Such revocation
must be in writing and must be hand delivered or faxed in accordance with
Section 19 of the Employment Agreement.  Notice of such revocation must be
received no later than seven (7) calendar days after the Executive signs and
returns this Release to the Company.  In the event the Executive does not sign
this Release within twenty-one (21) calendar days after receipt of this Release
or in the event that he revokes his consent to this Release as permitted by this
paragraph, this Release will be null and void in its entirety and the Executive
will not be eligible to receive the payments or benefits described in Section
10(e) of the Employment Agreement.  Provided that the Executive does not revoke
this Release during such seven (7) day period, this Release shall become
effective on the eighth calendar day after the date on which the Executive signs
this Release.
 
The Executive acknowledges and agrees that, other than as specifically provided
in the applicable subsection of Section 10[_] of the Employment Agreement, (i)
the Executive is not entitled to any compensation, rights or amounts under the
Employment Agreement or any contract, plan, policy or practice, past or present,
of any of the Released Parties, and (ii) the Executive shall not be eligible to
participate or continue to participate in any employee benefit plans or
compensation arrangements of any of the Released Parties or otherwise be
entitled to any perquisite or fringe benefit.  The Executive represents and
agrees that he has returned all confidential information and other property
belonging to the Released Parties.
 
The Executive acknowledges and agrees that the following Sections of the
Employment Agreement are incorporated herein by reference: 17 (Entire
Agreement); 18 (Amendment or Modification; Waiver); 20 (Severability); 21
(Survivorship) and 22 (Governing Law).
 
[SIGNATURE PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Release as of the
date first written above.





     
Stewart Stockdale





Acknowledged and agreed
as of the [__] day of [_____], 201[_]




By:__________________________
      Name:
      Title: